FILED IN
DATE: FEB. 27, 2015                                                                                  14th COURT OF APPEALS
                                           NOTICE OF APPEALS                                            HOUSTON, TEXAS
                                    ASSIGNMENT OF COURT THE COURT OF APPEALS                          3/4/2015 5:50:56 PM
TO:         14TH COURT OF APPEALS                                                                    CHRISTOPHER A. PRINE
                                                                                                              Clerk


From:       Deputy Clerk: PHYLLIS WASHINGTON
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2011-14628

VOLUME               PAGE                  OR      IMAGE # 63282169

DUE 3-23-15                                        ATTORNEY TBN #24060578

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 14TH


DATE ORDER SIGNED:              11-21-14

MOTION FOR NEW TRIAL/REQUEST FOR FINDINGS OF FACT; DATE: FILED 12-19-14

REQUEST TRANSCRIPT DATE FILED                       NONE

NOTICE OF APPEAL DATE FILED                        02-18-15

NUMBER OF DAYS: ( CLERKS RECORD ) 120 - POST TRIAL MOTION FILED; MOTION FOR NEW TRIAL
FILE ORDERED:          YES           NO         IMAGED FILED:           YES         NO

CODES FOR NOTICE OF APPEAL: BC , C, OA

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                              By: /s/PHYLLIS WASHINGTON
                                                                     PHYLLIS WASHINGTON, Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card            Revised 01-18-2013
JURN7 (NSA#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       MAR 04, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    1 -    2

CASE NUM: 201114628__ PJN> __ TRANS NUM: _________ CURRENT COURT: 189 PUB? _
CASE TYPE: CONVERSION                       CASE STATUS: DISPOSED (FINAL)
STYLE: TIJERINA, RICARDO                  VS HOUSTON INTERNATIONAL AIRCRAFT SU
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY   ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00004-0001 AGT          HOUSTON INTERNATIONAL AIRCRAFT
_     00003-0001 DEF 08476400 WYSONG, ROBERT M                   GRIFFIS, JOHN
_     00003-0001 DPS          WYSONG, ROBERT M
_     00003-0001 PAD 24057613 LANDRY, CHRISTIAN ANNE
_     00003-0001 PAD 24069408 BRADSHAW, KEVIN LINDSEY
_     00002-0001 DEF 08476400 HOUSTON INTERNATIONAL AIRCRAFT     GRIFFIS, JOHN
_     00002-0001 DPS          HOUSTON INTERNATIONA
_     00002-0001 PAD 24057613 LANDRY, CHRISTIAN ANNE

==> (10) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP
JURN7 (NSA#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       MAR 04, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    2 -    2

CASE NUM: 201114628__ PJN> __ TRANS NUM: _________ CURRENT COURT: 189 PUB? _
CASE TYPE: CONVERSION                       CASE STATUS: DISPOSED (FINAL)
STYLE: TIJERINA, RICARDO                  VS HOUSTON INTERNATIONAL AIRCRAFT SU
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY   ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00002-0001 PAD 24069408 BRADSHAW, KEVIN LINDSEY
_     00001-0001 PLT 24060578 TIJERINA, RICARDO                  SCOFIELD, JAS




==> (10) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP